Exhibit 10.1.2

SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER OF EVENT OF DEFAULT

                    This Second Amendment to Credit Agreement and Waiver of
Event of Default (this “Amendment”), dated as of November 14, 2013, is entered
into by and between COMMUNICATIONS SYSTEMS, INC., a Minnesota corporation
(“Communications Systems”), JDL TECHNOLOGIES, INCORPORATED, a Minnesota
corporation (“JDL”), TRANSITION NETWORKS, INC., a Minnesota corporation
(“Transition Networks”, together with Communications Systems and JDL,
“Borrowers” and each a “Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association (“Lender”).

RECITALS

                    Borrowers and Lender are parties to a Credit Agreement dated
as of October 28, 2011, as amended by a First Amendment to Credit Agreement and
Waiver of Event of Default dated as of November 28, 2012 (as so amended, and as
the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used in these
recitals have the meanings given to them in the Credit Agreement unless
otherwise specified.

                    Borrowers have requested that Lender agree to certain
amendments to the Credit Agreement and waive an event of default under the
Credit Agreement, and Lender has agreed to make such amendments and grant such
waiver on the terms and conditions set forth herein.

                    NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and agreements herein contained, it is agreed as follows:

                    1.          Definitions. Capitalized terms used in this
Amendment (including in the Recitals) have the meanings given to them in the
Credit Agreement unless otherwise expressly defined in this Amendment.

                    2.          Amendment to Section 4.9. The following sentence
is added immediately following subsection (d) of Section 4.9 of the Credit
Agreement:

 

 

 

Notwithstanding the foregoing or anything to the contrary contained in the
definitions below, for purposes of determining Borrowers’ compliance with
subsections (b) and (d) of this Section 4.9, up to $5,850,000 of goodwill
impairment charges recognized by Borrowers on or about September 30, 2013 in
connection with Borrowers’ Transition Networks business unit shall be excluded.

                    3.          No Other Changes. Except as explicitly amended
by this Amendment, all of the terms and conditions of the Credit Agreement and
the Loan Documents shall remain in full force and effect.

                    4.          Waiver of Existing Event of Default. As a result
of the failure of Borrowers to maintain a minimum Net Profit of $3,000,000 as of
the quarter ending September 30, 2013, as required by Section 4.9(b) of the
Credit Agreement, an Event of Default has occurred under Section 6.1(c) of the
Credit Agreement (the “Known Event of Default”). Upon the terms and subject to
the conditions set forth in this Amendment, Lender hereby waives the Known Event
of Default. This waiver shall be effective only in this specific instance and
for the specific purpose for which it is given, and this waiver shall not
entitle Borrowers to any other or further waiver in any similar or other
circumstances.

--------------------------------------------------------------------------------



                    5.          Conditions Precedent. This Amendment shall be
effective when Lender shall have received an executed original of this
Amendment, together with each of the following, each in form and substance
acceptable to Lender:

 

 

 

          (a)         a certificate of the secretary of each Borrower:
(a) attaching resolutions of the Board of Directors of such Borrower authorizing
the execution, delivery and performance by such Borrower of the Loan Documents,
including this Amendment, (b) certifying that the articles of incorporation of
such Borrower delivered by such Borrower to Lender on October 28, 2011 have not
been amended or changed in any respect (or if there has been any amendment or
change, certifying that attached to such certificate is a current copy of such
articles of incorporation (certified by the Secretary of State of formation)),
(c) certifying that the bylaws of such Borrower delivered by such Borrower to
Lender on October 28, 2011 have not been amended or changed in any respect (or
if there has been any amendment or change, certifying that attached to such
certificate is a current copy of such bylaws of such Borrower), and
(d) containing the names of the officer or officers of such Borrower authorized
to sign the Loan Documents, including this Amendment, together with a sample of
the true signature of each such officer, or affirming that the officer or
officers certified to Lender on October 28, 2011 remain so authorized; together
with current good standing certificate for such Borrower; and

 

 

 

          (b)         such other matters as Lender may reasonably require.

                    6.          Representations and Warranties. Borrowers hereby
represent and warrant to Lender as follows:

 

 

 

          (a)         Each Borrower has all requisite power and authority to
execute this Amendment and any other agreements or instruments required
hereunder and to perform all of its obligations hereunder, and this Amendment
and the Credit Agreement, as amended by this Amendment, and the other Loan
Documents to which such Borrower is a party have been duly executed and
delivered by such Borrower and constitute the legal, valid and binding
obligations of such Borrower, enforceable in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally.

 

 

 

          (b)         The execution, delivery and performance by such Borrower
of this Amendment, the Credit Agreement, as amended by this Amendment, and the
other Loan Documents to which such Borrower is a party have been duly authorized
by all necessary corporate action and do not (i) violate any material provision
of federal, state, or local law or regulation applicable to such Borrower, the
governing documents of such Borrower, or any order, judgment, or decree of any
court or other governmental authority binding on such Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any contract, obligation, indenture or other instrument to
which any Borrower is a party or by which any Borrower may be bound,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Borrower, or (iv) require any approval of such
Borrower’s shareholders or any approval or consent of any other person or
entity.

 

 

 

          (c)         All of the representations and warranties contained in
Article II of the Credit Agreement are correct on and as of the date hereof as
though made on and as of the date hereof, except to the extent that such
representations and warranties relate solely to an earlier date.

                    7.          References. All references in the Credit
Agreement to “this Agreement” shall be deemed to refer to the Credit Agreement
as amended by this Amendment; and any and all references in the other Loan
Documents to the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended by this Amendment.

-2-

--------------------------------------------------------------------------------



                    8.          No Other Waiver. Except as expressly set forth
in Section 4 of this Amendment, the execution of this Amendment and the
acceptance of all other agreements and instruments related hereto shall not be
deemed to be a waiver of any default or Event of Default under the Credit
Agreement or a waiver of any breach, default or event of default under any other
Loan Document, whether or not known to Lender and whether or not existing on the
date of this Amendment.

                    9.          Release. Each Borrower hereby absolutely and
unconditionally releases and forever discharges Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description arising under, in connection with or related to
any of the debts, liabilities or obligations of Borrowers and/or any Borrower
under any of the Loan Documents or any of the Loan Documents, whether arising in
law or equity or upon contract or tort or under any state or federal law or
otherwise, which Borrowers and/or any Borrower has had, now has or has made
claim to have against any such person or entity for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

                    10.        Costs and Expenses. Borrowers hereby reaffirm
their agreement under Section 7.3 of the Credit Agreement to pay or reimburse
Lender with respect to its costs, expenses and fees, including, without
limitation, all reasonable fees and disbursements of legal counsel incurred by
Lender in connection with this Amendment.

                    11.        Miscellaneous. This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original and all of which counterparts, taken together, shall
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment by facsimile transmission or in a pdf or similar electronic
file shall be effective as delivery of a manually executed counterpart thereof.

Signature page follows

-3-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed as of the date first above written.

 

 

 

 

BORROWERS:

 

 

 

 

COMMUNICATIONS SYSTEMS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

JDL TECHNOLOGIES, INCORPORATED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

TRANSITION NETWORKS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

Signature Page to Second Amendment to Credit and Security Agreement
and Waiver of Event of Default

--------------------------------------------------------------------------------




 

 

 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

By:

 

 

Name:

Michael M. Lebens

 

Title:

Vice President

Signature Page to Second Amendment to Credit and Security Agreement
and Waiver of Event of Default

--------------------------------------------------------------------------------